Exhibit 99 News RiT TECHNOLOGIES REPORTS Q2 2009 RESULTS – Strong Sequential Progress despite Difficult Macro Markets: 49% Increase in Revenues & 31% Decrease in Net Loss Compared With Q1 2009 – – Stins Coman Extends $10M Credit Line via Convertible Loan – Tel Aviv, Israel – July 29, 2009 – RiT Technologies (NASDAQ: RITT), today announced its financial results for the second quarter and first six months ended June 30, 2009. Revenues for the second quarter of 2009 were $2.4 million, a 49% increase compared sequentially to $1.6 million recorded in the first quarter of 2009. Revenues for the second quarter of 2008 were $5.9 million.Net loss for the quarter was $(1.4) million, or $(0.07) per share (basic and diluted), a 31% reduction compared sequentially with $(2.0) million, or $(0.09) per share (basic and diluted) for the first quarter of 2009. Net loss for the second quarter of 2008 was $(0.5) million, or $(0.03) per share (basic and diluted). Revenues for the first six months of 2009 were $4.0 million compared with $10.7 million for the first half of 2008, and net loss for the period was $(3.3) million or $(0.16) per share (basic and diluted) compared with $(1.6) million or $(0.11) per share (basic and diluted) for the first half of 2008. Convertible Loan On June 19, the Company announced that it had entered into a convertible loan agreement with Stins Coman Inc., RiT’s largest shareholder. According to the loan agreement, Stins Coman agreed to provide the Company with an unsecured credit line of up to $10 million under favorable terms, beginning with October 1, 2009.
